DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A, claims 1-11, in the reply filed on 17 December 2020 is acknowledged.  The traversal is on the ground(s) that the finding of the common technical feature not making a contribution over the prior art is in error.  This is not found persuasive because the common technical feature does not make a contribution over the prior art in view of the grounds of rejection applied below. Moreover, the examiner maintains that the finding in the 18 November 2020 restriction requirement is proper. Applicant argues Azuma is limited to strands. The examiner respectfully disagrees. There is no teaching in Azuma that flattened film reinforcement as in EP’369 should not be used. Moreover, EP’369 explicitly teaches flattened film reinforcement as a replacement for conventional cord reinforcement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-11 are objected to because of the following informalities.  Appropriate correction is required.
	Regarding claim 1, claim limitations should be separated by line indentations rather than dashes. See 37 CFR 1.75(i). The dashes should be replaced by line indentations.
	Regarding claims 2-14, in line 1 of each of these claims “Claim” should be lowercase to correct the grammar.
	Regarding claims 4 and 9-10, the examiner suggests replacing “the said” with --the-- or --said-- to improve the grammar.
	Regarding claim 10, “polyamide” should be singular. The singular term “polyamide” includes any polyamide without being plural.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 6-8, each of the following terms lacks proper antecedent basis: “the first layer”, “the width”, “the second layer”, “the edges” in line 7 and “the edges” in line 8.
	Regarding claim 2, as noted above, there is no antecedent basis for the first and second layers. There is no antecedent basis for the width of each of these layers in the term “the same width L”.
	Regarding claim 3, there is no antecedent basis for “the elastic modulus”.
	Regarding claim 4, it is unclear if this language is indicating an intended use of the assembly or a positive step of arranging the assembly in the claimed manner.
	Regarding claim 5, as in claim 4, it is unclear if this language is indicating a intended use wherein the claimed structure can be formed, or rather, if this claim positively requires forming the structure as recited. In particular, there are no positive steps of forming, providing or combining the recited layers, which makes it unclear which, if any, of such steps are implicitly required.
	Regarding claim 7-8, there is no antecedent basis for “the amount of overlap”, “the edges of the strips” or “the width L of the strips”.
	Regarding claim 8, the term “preferably” makes it unclear to what extent the claim is limited to the range of 3 to 7 mm.
	Regarding claim 10, this claim uses improper Markush language. In particular, it is unclear if the recited group is closed or rather if it may include elements not recited. It is also unclear if “material” is referencing the previously recited “single material” of parent claim 9. Additionally, the terms for PET and PEN should be recited to clarify what these abbreviations mean. The examiner suggests --wherein the single material is selected from the group consisting of polyethylene terephthalate, polyethylene naphthalate, aluminum, steel and polyamide--. As a grammatical note, polyamide should be singular. The singular term “polyamide” includes any polyamide without being plural.
	Regarding claim 11, it is unclear if a positive step of calendering is required, or rather if this is a “product-by-process” type limitation. Moreover, it is entirely unclear what the calendering step requires. There is no indication of which layers or materials are formed by a calender or fed thereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navaux (US 5223061).
	Regarding claim 1, Navaux teaches a method of manufacturing a reinforcing structure for a tire in the form of a stratified assembly formed of two layers of reinforcing strips of completely connected cross section, and flattened in shape, comprising the steps of laying the strips of each layer side by side in a main direction of laying, spacing the strips of the first layer apart by a distance that is less than the width of the strips of the second layer and in such a way that the edges of the strips of the first layer overlap the edges of the strips of the second layer, and wherein the two layers of strips are separated by a layer of uncoupling rubber (Figure 6; column 2, lines 6-16; column 3, lines 52-68; column 4, lines 1-2; column 7, lines 5-32). In particular, Navaux teaches strips 15 mm wide spaced by a few mm and illustrates the overlap in Figure 6. There is nothing in claim 1 which distinguishes over the layers of Navaux or the manner of forming the structure by winding and interposing rubber layers as taught by Navaux.
	Regarding claim 2, this limitation is clearly illustrated in Figure 6 and is suggested by the above noted teaching of strips 15 mm wide spaced by a few mm.
	Regarding claim 4, Navaux clearly teaches this additional limitation.
	Regarding claims 6-7, these limitations are implicitly indicated by the above noted teaching of strips 15 mm wide spaced by a few mm and the overlap illustrated in Figure 6.
	Regarding claim 11, this claim does not require a positive step of calendering, nor does it require any particular manner of performing such calendering. The strips taught by Navaux are cord reinforced strips have a structure, cords embedded in rubber, which is consistent with manufacture by calendering, thus satisfying this limitation regardless of whether the strips were produced by another method such as crosshead extrusion. There is no requirement in claim 11 of a step of calendering to form the entire reinforcing structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Navaux as applied to claims 1-2, 4, 6-7 and 11 above.
	Regarding claim 8, Navaux teaches a width of at least a few mm to about 15 mm (column 3, lines 56-61). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 5387303) in view of Justine (EP 2781369 A1) and Abdallah (US 2002/0134481).
	Regarding claim 1, Azuma teaches a method of manufacturing a reinforcing structure for a tire in the form of a stratified assembly formed of first and second layers of reinforcing elements comprising the steps of laying the reinforcing elements of each layer side by side in a main direction of laying, spacing the reinforcing elements of the first layer apart by a distance, wherein the two layers of reinforcing elements are separated by a layer of uncoupling rubber (Abstract; Figures 7-9; column 4, lines 1-4; column 7, lines 19-68).
	Azuma differs from claim 1 in that:
i.	Azuma teaches cord reinforcing elements rather than strip reinforcing elements of completely connected cross-section, flattened in shape.
ii.	Azuma does not teach spacing strip reinforcing elements of the first layer apart by a distance that is less than the width of the strip reinforcing elements of the second layer and in such a way that the edges of the strip reinforcing elements of the first layer overlap the edges of the strip reinforcing elements of the second layer.
	(i)	Azuma teaches the reinforcing structure is useful for forming a carcass of a pneumatic tire (column 7, lines 27-32). In the formation of a similar reinforcing structure useful for forming a carcass of a pneumatic tire, Justine teaches replacing cord reinforcing elements with strip reinforcing elements having a completely connected cross-section, flattened in shape. The strip reinforcing elements allow for thinner reinforcing layers, reduced weight and improvements in rolling resistance (paragraphs 1-4 and 7-11; Figure 2). Moreover, the strip reinforcing elements may be processed into reinforcing layers of elastomeric products in a largely analogous manner to the processing of conventional cord reinforcements (paragraphs 16-17). While Figure 2 only shows a first layer of reinforcing elements, Justine clearly suggests two or more layers of reinforcing elements may be used, naturally to provide the required reinforcement (paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cord reinforcement of Azuma with the strip reinforcement suggested by Justine because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Justine.
	(ii)	Azuma illustrates that the reinforcing elements may be approximately vertically aligned or staggered (Figures 8-9; column 7, lines 56-66). Abdallah, also directed to carcass ply reinforcement material, provides a similar teaching that the reinforcing elements of first and second layers may be staggered or “unstaggered” (i.e. aligned, Figure 3; paragraphs 2, 23 and 30). Abdallah also explains that multiple layers of reinforcing elements may be used to enhance the durability of a tire (paragraph 30) and that multiple layers of reinforcement may be required for a particular tire construction (paragraphs 4 and 7). Thus it is recognized in the art that staggered and aligned layers of reinforcing elements in adjacent layers of such reinforcing elements are both suitable configurations for providing the desired reinforcement. In the staggered alternative of both Azuma and Abdallah, the offset of the second layer is approximately one half of the pitch between reinforcing elements such that reinforcing elements of the second layer are each approximately centered in a horizontal direction between two reinforcing elements of the first layer, as seen in Figure 3 of Abdallah and Figure 9 of Azuma. The examiner will refer to this configuration as “center staggered” for brevity. For the reasons provided above, it is suggested by Azuma and Abdallah that the reinforcing elements in the modified method of Azuma may provide suitable reinforcement in either an aligned or center staggered configuration.
	As to the claimed spacing and overlap, when placing the strip reinforcing elements suggested by Justine in a center staggered configuration, they naturally provide such spacing and overlap when spaced apart as suggested by Justine. In particular Justine suggests a spacing d between the strips of from 0 to L, where L is the width of the strips (paragraph 13; Figure 2). When the spacing is less than L, naturally there is overlap. When the spacing is less than 0.6 L the overlap is greater than 0.2 L or 20% of the width of the strips (claim 2). When the spacing is 0 to 0.43 L, the overlap is 0.2 p (at a spacing of 0.43 L) to 0.5 p (at a spacing of 0), where p is the pitch between adjacent strips (claim 7). These values are readily calculated from the pitch p, which is the sum of the strip width L and spacing d between strips (p = L + d); and the overlap r, which is related to width and spacing by r = (L - d)/2, as is readily seen from Applicant’s Figures 4-5, which illustrate center staggered configurations. Thus spacing values in the range taught by Justine provide the claimed overlap, an overlap r of at least 20% of the width L of the strips (claim 2), and an overlap r between 0.2 and 0.5 times the pitch p (claim 7). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strips of the modified method of Azuma in a center staggered relationship having overlap or overlap in the claimed ranges because one of ordinary skill in the art would have been motivated to use a known suitable configuration of reinforcing elements to provide sufficient reinforcement in view of the teachings of Azuma and Abdallah, and to separate the strips in a given layer by suitable spacing values in the range taught by Justine for providing the desired reinforcement.
	Claim 2 is satisfied for the reasons provided above.
	Regarding claim 4, this limitation is clearly suggested by Azuma (Figure 9) and Abdallah (Figure 3) for providing a suitable reinforced elastomeric material for incorporation into a tire.
	Regarding claim 5, the claimed 5 layer configuration is clearly suggested by Azuma (Figure 9) and Abdallah (Figure 3) for providing a suitable reinforced elastomeric material for incorporation into a tire. Abdallah further teaches a total thickness of about 0.5 to 2 mm and a spacing between reinforcing elements of at least 0.1 mm (paragraph 22). This minimum spacing provides tire durability (paragraph 30). Justine teaches a preferred strip reinforcing element thickness of 0.04 to 0.4 mm (paragraph 21). For approximately equal elastomer layer thicknesses as illustrated in Azuma and Abdallah, the total thickness suggested by Abdallah corresponds to a thickness of each elastomer layer of about 0.1 to 0.6 mm for strip reinforcing elements having a thickness over the range of 0.04 to 0.4 mm. As noted above, Abdallah suggests a minimum elastomer layer thickness of about 0.1 mm. Thus values well within the claimed ranges naturally flow from the total thickness suggested by Abdallah, the strip thickness taught by Justine, and the approximately equal elastomer layer thicknesses as illustrated in Azuma and Abdallah. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 6, as noted above, Justine suggests a spacing between strips of less that the strip width. This corresponds to a pitch of less than twice the strip width.
	Claims 7 is satisfied for the reasons provided above.
	Regarding claims 8-10, Justine prefers a strip width 0.3 to 10 mm, an strips made of a single material such as polyamide for providing suitable reinforcing strips (paragraphs 7-9).
	Regarding claim 11, Azuma clearly suggests forming the modified structure by calendering. Moreover, as noted above, Justine teaches the strip reinforcing elements may be processed into reinforcing layers of elastomeric products in a largely analogous manner to the processing of conventional cord reinforcements (paragraphs 16-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Justine and Abdallah as applied to claims 1-2 and 4-11 above, and further in view of Le Clerc (US 2013/0240104).
	Regarding claim 3, Justine was applied in the modified method of Azuma for using strip reinforcing elements. However, Justine does not recite the elastic modulus of the strip materials. Justine suggests polyamide or polyester strips (paragraphs 7-9 and 20). Justine further teaches that elastic modulus would be selected in a known manner by the person of ordinary skill in the art according to the reinforcement requirements. Le Clerc suggests a modulus of greater than 500 MPa for strip reinforcement in tires such as polyamide or polyester strip reinforcement (Abstract; paragraphs, 38, 46 and 60). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strips with an elastic modulus in the claimed range in the modified method of Azuma because one of ordinary skill in the art would have been motivated to known desirable elastic modulus values for similar materials used in the reinforcement of tires, as evidenced by Le Clerc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745